 

 

 

tc

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifiéd): : 7 Page 1 of 1 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America an JUDGMENT IN A CRIMINAL CASE
y. : (For Offenses Committed On or After November 1, 1987)
Vicente Mario Flores-Popoca . _ ase Number: 3:19-mj-24531

Casey J Donovan
Defendant’s Attorney

 

 

 

REGISTRATION NO. 91870298

 

THE DEFENDANT: | DEC 05 2019

 

 

 

    

 

 

 

XI: pleaded guilty to count(s) 1 of Complaint
“ac _ OLEAR US DSTHIGT GOUAT
(_] was found guilty to count(s) SOUTHEN Ky Dish Pe if OFINTA
after a plea of not guilty. a senso tahda

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense - Count Number(s)

8:1325 os ILLEGAL ENTRY (Misdemeanor) ]

L' The defendant has been found not guilty on count{(s) | oo

L Counts) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of:

[] TIME SERVED \ . (p O days

f

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of ‘arrest upon their deportation or removal.

Lj Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
_of any change of name, residence, or mailing address until all.fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

Received UW My past

~~ DUSM HONORABLE F, A. GOSSETT III
| UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | --3:19-mj-24531
